Citation Nr: 1534463	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-06 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease, as secondary to service-connected status-post total right knee replacement.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to January 1960 and from March 1960 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the Veteran testified before the undersigned at a Board hearing, and a copy of the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left knee disability did not have its clinical onset in service and is not otherwise related to active duty or to a service-connected disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in obtaining evidence.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an August 2013 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In August 2014, the Board remanded this claim for a VA examination.  Unfortunately, this examination was insufficient.  In January 2015, the Board requested an additional opinion from the VA Health Administration.  As this has been accomplished with a fully satisfactory medical opinion being procured, the Board finds that the required development has taken place, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Law and Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element of service connection is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).   In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran testified in August 2013 that he felt that his left knee disability is secondary to his service-connected right knee disability.  The Veteran believes that he over-relied on his left knee due to the severity of his right knee disability. 

Initially, the Board points out that the service treatment records are negative for any complaints referable to the left knee.

The Veteran was afforded a VA examination to determine the etiology of his left knee degenerative joint disease in January 2012.  After an examination, the examining physician opined, "[b]ased upon the [X]-ray findings noted, objectively lacking evidence to indicate progression of disease, Veteran's [left] knee condition of degenerative joint disease would not be considered to be caused by, or a result of, aggravated by, or related to [the] Veteran's [right knee]."  This opinion is unclear as to how lack of progression of the left knee disease has any bearing upon whether the Veteran's degenerative joint disease of the left knee was initially caused by his service-connected right knee disability.  Further, a review of the claims file indicates that May 1998 X-rays revealed "moderately advanced medical compartment degenerative arthritis" of the bilateral knees.  A May 2011 X-ray reflected "severe medial compartment and patellofemoral degenerative changes of the left knee with severe joint space narrowing and prominent marginal osteophyte formations," indicating that the Veteran's left knee arthritis has progressed over time.  Further, the Veteran received a total knee replacement of the left knee in March 2013.  As the examiner failed to adequately explain her opinion in light of the evidence of record, the Board found this examination to be inadequate and remanded in August 2014 for an additional VA examination.  

A November 2014 VA examination report also indicates that the Veteran's left knee disability is not secondary to his right knee disability as there is evidence of a left knee disability prior to the Veteran's total right knee replacement.

The Board requested an additional expert opinion from a VA physician.  The March 2015 VA examiner indicates that it is not likely (less than a 50 percent chance) that the Veteran's left knee disability is caused by or aggravated by his service-connected right knee disability.  The physician noted that the Veteran's complaints began with his right knee but in various radiograms beginning in 1998, it was noted that the Veteran had bilateral knee osteoarthritis, moderately advanced medial compartment degenerative changes.  The examiner indicates that the fact that the 1998 x-rays show fairly symmetric appearing degenerative disease indicates that the cause of the Veteran's knee disabilities was the degenerative process related to the Veteran's age.  The physician also notes that it is a common finding that when there is a bilateral disability, pain will only be felt in one side.  The physician also notes that the Veteran's left knee actually degenerated at a much slower rate that the normal natural progression of osteoarthritis, as it was 15 years between the 1998 x-ray indicating moderately advanced arthritis and his left total knee replacement in 2013.  

The medical evidence of record clearly shows that the Veteran has a current diagnosis of a left knee disability.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his left knee disability to service, arthritis within one year of service or his service-connected right knee disability.

The medical evidence of record does not support a finding that a left knee disability began during active duty.  STRs do not reflect treatment for such.  Although the Veteran sought treatment for other disabilities since separation from service, there is no record for complaints for such symptoms until many years after service.  Additionally, the Board notes that the Veteran does not currently contend that his left knee disability was incurred during active service or began within one year of service.  To the contrary, left knee arthritis is first noted in 2008, more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Further, the evidence does not demonstrate a nexus between the Veteran's current left knee disability and his service-connected right knee disability.  As indicated, the medical opinions of record indicate that the Veteran's left knee disability is not secondary to or aggravated by his right knee.  More specifically, the physician who authored the March 2015 opinion indicated that due to the symmetric appearing arthritis noted in 1998 as well as the slow progression of the Veteran's left knee arthritis, it is less than a 50 percent chance that the Veteran's left knee is either secondary to or aggravated by the Veteran's service-connected right knee disability.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, is not competent to opine on matters such as the etiology of his current knee problems and their interrelatedness.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his knee disabilities to be of no probative value.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Given the foregoing, the Board finds the VA March 2015 medical opinion to be the most probative evidence of record concerning the etiology of the left knee disability relative to the lay statements from the Veteran because it is based on medical principles about the disease and application of those principles to the facts of the case, including the entirety of the medical evidence of record.  The Veteran does not possess any medical expertise he has identified; nor has he cited to any medical literature in support of his contentions.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability on a presumptive, direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for left knee degenerative joint disease is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


